Case 7:19-cv-02315-VB-LMS Document 76 Filed 07/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---- x
PENN-AMERICA INSURANCE COMPANY
Plaintiff,

 

 

Vv,
ORDER

MG COMMERICAL CONCRETE LLC; NEW :
GENERATIONS MASONRY LLC; O’NEILL : 19 CV 2315 (VB)
GROUP-DUTTON, LLC; ONEKEY, LLC; :
ELIZABETH V. MEJIA, Individually and as
Administrator of the Estate of Maximiliano Saban,

Defendants. :
x

 

On June 12, 2020, the Court ordered the parties to either file a stipulation of dismissal or
further status update with the Court in this action, 19 Civ. 2315, by July 13, 2020. (Doc. #73).

To date, the parties have not filed either a stipulation of dismissal or a status report.

The Court reminds the parties that its Orders are not mere suggestions,

The Court sua sponte extends the parties’ time to comply with the June 12, 2020, Order to

July 30, 2020,

Dated: July 23, 2020
White Plains, NY

 

 

Vincent L. Briccetti
United States District Judge
